Citation Nr: 1452062	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea cruris and tinea pedis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a joint disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1972, and from September 1990 to March 1991.  The Veteran served in Saudi Arabia during the Persian Gulf War. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2009 and January 2010 rating decisions of the VA RO in Columbia, South Carolina.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

These issues were remanded by the Board in May 2014 in order to provide the Veteran a hearing before a member of the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Columbia, South Carolina, in August 2014.  A transcript of this hearing has been associated with the claims file. 

The Board notes that additional evidence was associated with the paper claims file and the electronic claims file after the statement of the case (SOC) was issued with respect to these claims.  However, as this evidence is not pertinent to the claims on appeal or essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims. 

The issues of entitlement to service connection for tinea cruris and tinea pedis, a back disability, and a joint disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 1994 rating decision, the Veteran's claim of service connection for tinea cruris and tinea pedis was denied on the basis that the service treatment records and the Veteran's statements indicated that his tinea arose in the period of time between his two periods of active duty and were not aggravated by his second short period of active duty. 

2.  Evidence received since the May 1994 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for tinea cruris and tinea pedis. 

3.  By a February 2004 rating decision, the Veteran's claim of service connection for a back disability was denied on the basis that there was no evidence showing that this condition existed. 

4.  Evidence received since the February 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

5.  By a November 2007 rating decision, the Veteran's application to reopen his previously denied claim of service connection for joint pain was denied on the basis that the evidence did not show that the Veteran suffered from a diagnosed chronic joint disability and that this disability was due to the Veteran's time in service.

6.  Evidence received since the November 2007 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a joint disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying the Veteran's claim of service connection for tinea cruris and tinea pedis is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for tinea cruris and tinea pedis has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The February 2004 rating decision denying the Veteran's claim of service connection for a back disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).
 
4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a back disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).
 
5.  The November 2007 rating decision denying the Veteran's application to reopen his previously denied claim of service connection for joint pain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

6.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a joint disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for tinea cruris and tinea pedis, a back disability, and a joint disability, these applications, and only these applications, have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to these applications to reopen are moot.  See 38 U.S.C. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea cruris and tinea pedis. 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for tinea cruris and tinea pedis.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.
The Board notes that the Veteran was denied service connection for tinea cruris and tinea pedis in a May 1994 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the May 1994 denial of the Veteran's claim of service connection for tinea cruris and tinea pedis was that the service treatment records and the Veteran's statements indicated that his tinea arose in the period of time between his two periods of active duty and were not aggravated by his second short period of active duty.  At the time of this denial, VA medical records, statements submitted by the Veteran, and available service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, Social Security Administration (SSA) disability records, hearing testimony, and VA medical records.

With regard to the newly submitted evidence, the Board notes that the Veteran indicated at the August 2014 hearing that his rash began in 1972 (a year he spent almost entirely on active duty service) and that his condition was aggravated during his second period of active duty service.  As the newly submitted evidence contains statements from the Veteran suggesting that his rash began during his first period of active duty and was aggravated during his second period of active duty, and his claim was denied in May 1994 partially based on a lack of such assertions by the Veteran, the Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for a back disability in a February 2004 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108 (West 2002).

The basis for the February 2004 denial of the Veteran's claim of service connection for a back disability was that there was no evidence showing that this condition existed.  At the time of this denial, VA medical records, statements submitted by the Veteran, and available service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, SSA disability records, hearing testimony, and VA medical records. 

With regard to the newly submitted evidence, the Board notes that the claims file contains VA treatment records documenting post-service complaints of low back pain.  In an April 2007 VA treatment record problem list, the Veteran was listed as having unspecified arthritis (chronic low back pain, neck pain).  In an April 2010 private treatment record from Williamsburg Regional Hospital, the Veteran was noted as having spurring in the lower lumbar spine.  Therefore, as the newly submitted medical evidence suggests that a current back condition of some sort may exist, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  Therefore, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a joint disability.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a joint disability.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran's application to reopen his previously denied claim for service connection for joint pain was denied in a November 2007 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

The basis for the November 2007 denial of the Veteran's application to reopen his previously denied claim for service connection for joint pain was that the Veteran failed to provide new and material evidence showing that he suffered from a diagnosed chronic joint disability and that this condition was due to his time in service.  At the time of this denial, VA medical records, statements submitted by the Veteran, and available service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, SSA disability records, VA medical records, and hearing testimony. 

With regard to the Veteran's lay statements and hearing testimony, the Board notes that the Veteran has always asserted that he has joint pain as a result of his active duty service.  However, the Board notes that his current assertions are more elaborate than the assertions he made prior to the November 2007 denial of this claim.  Specifically, the Veteran previously asserted that his joint pain was due to his service, while he asserted at the August 2014 hearing that his joint pain could be due to an undiagnosed illness from his service in the Persian Gulf War.  In this regard, the Board notes that due to the new detail of these assertions and their pertinence to the evaluation of this claim, these statements and testimony will be considered new and material for the purpose of reopening this claim.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for tinea cruris and tinea pedis, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for a back disability, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim for service connection for a joint disability, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As an initial matter, the Board notes that the claims file contains some of the Veteran's service treatment records.  However, no records from the Veteran's initial period of active duty service (December 1970 to November 1972) have been associated with the claims file.  Specific attempts should be made to obtain these records.  If these records are not available, a formal finding of unavailability pertaining to these records should be issued, and the Veteran should be notified of such a finding. 

With regard to the Veteran's tinea pedis and tinea cruris claim, as noted above, the Veteran asserted at the August 2014 hearing that his rash began in 1972 (a year he spent almost entirely on active duty service) and that his condition was aggravated during his second period of active duty service.  Specifically, he asserted that he had to continuously wear a chemical suit for at least 8 months during his period of service in the Persian Gulf War.  In a March 2009 statement, the Veteran asserted that he was attached to a chemical unit and had to go in "decontaminated and search for chemical[s]".  He asserted that he worked with Veterans that had come in contact with chemicals and would have to decontaminate vehicles.   

A review of his available service treatment records reveals complaints of skin rashes.  See reports of medical examination, August 1979 and March 1991; report of medical history, March 1991; and service treatment records, May 1981, April 1984, September 1990, October 1990, and May 1991.

Post-service medical evidence documents treatment for tinea pedis and tinea cruris.

In light of the Veteran's assertions regarding aggravation, the Board finds that the Veteran should be provided an examination in order to obtain an opinion as to whether he has a current diagnosis of tinea pedis or tinea cruris that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to his back and joint disability claims, the Veteran asserted at the August 2014 hearing that these disabilities could be due to an undiagnosed illness from his service in Saudi Arabia.  He also asserted that he injured himself in an explosion during service and his back was under strain from carrying too much equipment during service.

A review of his available service treatment records reveals no complaints, treatment, or diagnoses of a joint disability or a back disability.

Post-service medical evidence documents complaints of arthropathy and chronic low back pain. 

In light of the Veteran's assertions regarding undiagnosed illnesses from his service in Saudi Arabia, the Board finds that the Veteran should be provided an examination in order to obtain an opinion as to whether he has a current back disability or a joint disability of any kind that was caused or aggravated by his active duty service.  If the examiner determines that the Veteran does not have a current diagnosable back or joint disability, the examiner should provide an opinion as to whether he has current back pain or join pain of any kind that is due to an undiagnosed illness.  Colvin, supra.  

Finally, the RO should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request through the appropriate channels all available service treatment records, to specifically include the Veteran's service treatment records from his periods of active duty service from December 1970 to November 1972, and from September 1990 to March 1991.  If any of these records cannot be obtained, or are not determined to be already of record, the RO should issue a formal finding of unavailability pertaining to these records and notify the Veteran of such. 

2. Obtain all available VA treatment records from the Columbia, South Carolina, VA Medical Center (VAMC) (and associated clinics) from August 11, 2014, to the present, and from the Charleston, South Carolina, VAMC (and associated clinics) from February 28, 2010, to the present.

3. After the aforementioned has been accomplished, schedule the Veteran for an appropriate VA skin examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin conditions.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:
a. Diagnose all skin disabilities, to include tinea pedis and tinea cruris.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran has a current skin disability of any kind, to include tinea pedis and tinea cruris, that is related in any way, to include caused or aggravated by, his first period of active duty service (December 1970 to November 1972). 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

c. Provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing skin disability of any kind, to include tinea cruris and tinea pedis, WAS NOT aggravated (i.e., permanently worsened) during his second period of active service (September 1990 to March 1991) or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase during that period of service was due to the natural progress of the disease. 

The examiner should provide a complete rationale for any opinions provided.

4. After the aforementioned has been accomplished, schedule the Veteran for an appropriate VA orthopedic examination for his claimed back and joint disabilities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back and joint conditions.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose all joint disabilities and back disabilities.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran has a current back disability of any kind or a current joint disability of any kind that is related in any way, to include caused or aggravated by, his active duty service. 

c. If the Veteran is not noted as having a diagnosable joint or back disability of any kind, provide an opinion as to whether it is at least as likely as not that the Veteran has current back pain or current joint pain (he claims left side of body from hip to ankle) of any kind that is due to an undiagnosed illness or condition. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Conduct any additional development deemed necessary based on any newly received evidence.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent adjudication of the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


